t c memo united_states tax_court dearon and rochelle l maddox petitioners v commissioner of internal revenue respondent docket no filed date allan c miles for petitioners matthew a williams for respondent memorandum opinion gerber judge respondent moved to dismiss this case on the ground that the petition was not filed within days of the mailing of the notice_of_deficiency petitioners counter that the petition was timely mailed even though not received by the court within the 90-day period we must decide whether the petition was timely mailed all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated background respondent on date mailed a notice_of_deficiency to petitioners for tax years and a petition signed by petitioners’ attorney allan c miles attorney miles and dated date was received and filed by this court on date which wa sec_108 days after the mailing of the notice_of_deficiency the envelope in which the petition was received was properly addressed to this court and had sufficient postage the u s postal service usps cancellation stamps appear on the envelope but the exact date of cancellation is illegible date was the 90th day after the mailing of the notice_of_deficiency on date respondent’s motion to dismiss for lack of jurisdiction was filed attorney miles mailed the petition by placing it in the mailroom in his office building before p m on friday date the mailroom was locked and only building tenants and the usps had access the outgoing mail was placed in a usps basket each weekday monday through friday the usps would pick up the mail at approximately p m on saturdays the pickup was at approximately p m discussion a tax_court petition must be filed within days after the notice_of_deficiency is mailed sec_6213 in this case the 90th day fell on date if a petition is received by the court after the 90-day period then the postmark date if timely can be deemed the date of delivery sec_7502 normally the postmark placed on the envelope in which the petition has been mailed is accepted as evidence of timely mailing and hence timely filing in this case however the postmark is illegible and accordingly petitioners have the burden of proving that their petition was mailed on or before date see sec_301_7502-1 proced admin regs this court’s jurisdiction to redetermine a deficiency depends on the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 97_tc_437 sec_6213 provides that a petition for redetermination of a deficiency determined by the commissioner is timely filed if it is filed within days after a notice_of_deficiency is mailed or days if the notice is mailed to a taxpayer outside the united_states petitioners’ petition was received by the court on date the day period had expired on date a petition received and filed by the court after the expiration of the 90-day period may be deemed timely filed if it was timely mailed the general_rule is that the date of a usps postmark if within the 90-day period is deemed to be the delivery date sec_7502 for this general_rule to apply however a taxpayer must have mailed the document at issue in a properly addressed envelope postage prepaid and postmarked by the usps within the prescribed period or on or before the last date for the filing including any extensions granted for filing see sec_301_7502-1 proced admin regs the court did not receive the envelope in which the petition was mailed until days after the expiration of the 90-day period for filing because petitioners’ petition was received and filed outside the prescribed period bearing an illegible usps postmark it will be deemed timely filed only if petitioners can show the date that the postmark was made and that the date was within the 90-day period it is well established in this court that a taxpayer may establish the date of mailing a petition if the postmark date is illegible or missing 68_tc_354 65_tc_548 extrinsic evidence may be used to prove timely mailing of a document petitioners have shown by credible testimony that the envelope containing the petition was placed in the usps mail before the expiration of the 90-day period they have also shown that the envelope was postage prepaid and had a usps cancellation the record also reveals that the envelope was received by the court and that the petition was filed accordingly petitioners have shown that the petition was timely placed in the usps mail and timely postmarked albeit illegibly see mason v commissioner supra pincite respondent attempted to offer an affidavit of a usps employee that purported to explain normal delivery times for usps mail the court sustained petitioners’ objection to the affidavit on hearsay grounds and because petitioners would not be able to cross-examine the affiant accordingly we conclude that the petition was timely postmarked and timely mailed and hence timely filed to reflect the foregoing an order will be issued denying respondent’s motion to dismiss for lack of jurisdiction
